     Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.1 Page 1 of 30




 1    Michael I. Neil, SBN 40057
      Robert W. Frank, SBN 95392
 2    Matthew R. Southe~ SBN 227910
      Phillip E. Stephan, ;'.'SBN 283 818
 3    NEIL, DYMOTT, FRANK, McCABE & HUDSON
      A Professional Law Corporation
 4    110 West A Street, Suite 1200
      San Diego, CA 92101
 5    p 619.238.1712
      F 619.238.1562
 6
      [Additional counsel listed on following page]
 7
      Attome~s for ALEX MONTOYA, REX SHIRLEY,
 8    PHILIP PRESSEL and AARON GREESON
      On Behalf of the Plaintiff Class
 9

IO                     IN THE UNITED STATES DISTRICT COURT
11                            FOR THE SOUTHERN DISTRICT
12    ALEX MONTOYA, REX SHIRLEY,                      CASE NO. - '19CV0054 JM BGS
      PHILIP PRESSEL, and AARON
13    GRESSON, individually, and on behalf
      of all others similarly situated,               CLASS ACTION COMPLAINT
14                                                    FOR:
                         Plaintiffs,
15                                                    1. 42 U.S.C. §12101 et. seq. [THE
      vs.                                                AMERICANS WITH
16                                                       DISABILITIES ACT];
      CITY OF SAN DIEGO, a public entity,             2. 29 U.S.C. § 794 et seq. [Section 504
17    BIRD RIDES, INC., a Delaware                       of the Rehabilitation Act;
      coworation, d/b/a BIRD; NEUTRON                 3. California Civil Code §54 et seq.
18    HOLDINGS, INC., a Delaware                         fCalifornia Disabled Persons Actl;
      corJ?oration, d/b/a LIME; RAZOR USA,            4. California Civil Code §51 et seq.
19    LLC, a California corporation; and                 Unruh Civil Rights Act];
      DOES 1-100,                                     5. California Government Code
20                                                       §4450 et se~_;
                         Defendants.                  6. California Government Code
21                                                       § 11135 et seq.
22

23

24

25

26

27

28

                                                 1
                                       CLASS ACTION COMPLAINT
     Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.2 Page 2 of 30




                                        IA




 9    Ill
10    Ill
11    Ill
12    Ill
13    Ill
14    Ill
15    Ill
16    Ill
17    Ill
18    Ill
19    Ill
20    Ill
21    Ill
22    Ill
23    Ill
24    Ill
25    Ill
26    Ill
27    Ill
28    Ill
                                             2
                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.3 Page 3 of 30



 1                                           COMPLAINT
 2                                       I. INTRODUCTION
 3               1.    This action challenges the failure of the City of San Diego and private
 4     companies to maintain the accessibility of the City's public sidewalks, curb ramps,
 5     crosswalks and transit stops for people with disabilities, in the face of an onslaught of
 6     unregulated dockless scooters. Private scooter companies have been allowed to
 7     appropriate the public commons for their own profit, regardless of the impact on the
 8     City's residents. Persons with mobility impairments, including people who use
 9     wheelchairs or walkers, and people with significant visual impairments are thereby
10    being denied their right to travel freely and safely on our public walkways.
11               2.    Without full use of the sidewalk and curb ramps at street intersections,
12    persons with mobility and/or visual impairments have significant barriers in crossing
13     from a pedestrian walkway to a street. This is exacerbated when the sidewalk itself is
14     full of obstructions and no longer able to be fully and freely used by people with
15     disabilities.
16               3.    When dockless scooters are left in the middle of the sidewalk and other
17    rights of way, at points of ingress and egress, they block off access to the public rights
18     of way; furthermore, as Defendants know, the dockless scooter riders often ride the
19     Scooters on the sidewalk, turning the sidewalk into a vehicle highway rather than a
20    space for safe pedestrian access and use.
21               4.    On July 26, 1990, Congress enacted the Americans With Disabilities Act
22     (ADA), ADA §§ 2 et seq. [42 U.S.C.A. §§ 12101 et seq.], establishing the most
23    important civil rights for persons with disabilities in our country's history, including the
24    right to have full and equal enjoyment of services, programs, or activities of a public
25     entity.
26               5.    Congress explicitly stated that the purpose of the ADA was to provide a
27     clear and comprehensive national mandate for the elimination of discrimination against
28    individuals with disabilities. 42 U.S.C. §1210l(b)(l)-(2). Congressional statutory
                                                    3
                                         CLASS ACTION COMPLAINT
     Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.4 Page 4 of 30




 1    findings include: "historically, society has tended to isolate and segregate individuals
 2    with disabilities, and despite some improvements, such forms of discrimination against
 3    individuals with disabilities continue to be a serious and pervasive social problem";
 4    ''discrimination against individuals with disabilities persists in such critical areas as
 5    employment,      housing,    public    accommodations,       education,    transportation,
 6    communication, recreation, institutionalization, health services, voting, and access to
 7    public services"; "individuals with disabilities continually encounter various forms of
 8    discrimination, including outright intentional exclusion, the discriminatory effects of
 9    architectural, transportation, and communication barriers"; and, "the Nation's proper
1O    goals regarding individuals with disabilities are to assure equality of opportunity, full
11    participation, independent living, and economic self-sufficiency for such individuals."
12    42 U.S.C. § 12101.
13          6.     In the House Report accompanying the ADA, Congress expressly noted
14    that the "employment, transportation, and public accommodation sections of [the ADA]
15    would be meaningless if people who use wheelchairs were not afforded the opportunity
16    to travel on and between the streets." See H.R. Rep. No. 101-485(11), at 84, reprinted in
17     1990 U.S.C.C.A.N. 303, 367.
18          7.     Congress gave public entities, including state and local governments, 18
19    months to implement the ADA. By January 26, 1992, the effective date of the ADA, all
20    public entities had to comply with the statutory and regulatory provisions of the ADA.
21          8.     Nevertheless, instead of complying with the ADA, Defendants have failed
22    to maintain and respect the public sidewalks of the City of San Diego in a way that
23    allows for disabled residents to enjoy unencumbered access. People with disabilities
24    who wish to travel in the City using the City's walkways are being forced to either put
25    their physical safety at risk or just stay home. This is not a choice that they should have
26    to make.
27          9.     Alex Montoya, Rex Shirley, Philip Pressel, and Aaron Greeson ("Lead
28    Plaintiffs"), as individuals and on behalf of all other similarly situated (the "Putative
                                                   4
                                       CLASS ACTION COMPLAINT
     Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.5 Page 5 of 30




 1    Class") hereby move against the City of San Diego (the "Municipal Defendant"), and
 2    Neutron Holdings, Inc. a Delaware corporation doing business as Lime ("Lime"), Razor
 3    USA LLC, a California corporation ("Razor") and Bird Rides, Inc., a Delaware
 4    Corporation, Inc. d/b/a Bird ("Bird")( collectively, the "Scooter Defendants").
 5                             II. VENUE AND JURISDICTION
 6          10.     The claims alleged herein arise under the Americans with Disabilities Act
 7    (42 U.S.C. §§ 12131 et seq.), and Section 504 of the Rehabilitation Act of 1973 (29
 8    U.S.C. §794 et seq.), such that the jurisdiction of this Court is invoked pursuant to 28
 9    U.S.C. §§ 1331 and 1343. Through the same actions and omissions that form the basis
1O    of Plaintiffs' federal claims, Defendants have also violated Plaintiffs' rights under state
11    law, over which this Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
12    This Court has jurisdiction over Plaintiffs' claims for declaratory and injunctive relief
13    pursuant to 28 U.S.C. §§2201 and 2202 and Rule 65 of the Federal Rules of Civil
14    Procedure.
15          11.     Venue over Plaintiffs' claims is proper m the Southern District of
16    California because the Municipal Defendant resides in the Southern District of
17    California within the meaning of 28 U.S.C. § 1391, and because the acts, events, and
18    om1ss10ns givmg rise to Plaintiffs' claims occuned in the Southern District of
19    California.
20                                        III. PARTIES
21          12.     Alex Montoya is a San Diego, California resident. Alex Montoya is
22    congenital triple amputee - a birth defect rendered Mr. Montoya without arms and one
23    leg since birth, and Mr. Montoya wears prosthetics on both arms and his right leg every
24    day. Mr. Montoya is mobility impaired. He does not drive, and for that reason, chose to
25    live and work in the East Village neighbourhood of San Diego, where he could access
26    several places as a pedestrian. Because of his prosthetics, Mr. Montoya's reaction time
27    is slower than an average, non-disabled person - yet, every single day, Mr. Montoya
28    finds himself dodging scooters on sidewalks and street crossings, coming from all
                                                  5
                                      CLASS ACTION COMPLAINT
     Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.6 Page 6 of 30




 1    directions and rapid rates of speed without warning. As a result of the proliferation of
 2    dockless scooters on public sidewalks, Mr. Montoya now will avoid walking
 3    somewhere if he can, as he does not feel safe walking. Mr. Montoya, as well as his
 4    special-needs brother, have nearly tripped over discarded scooters, as the scooters are
 5    strewn all over the sidewalks. Plaintiff Montoya is a "qualified person with a disability"
 6    and/or a person with a "disability" within the meaning of all applicable statutes and
 7    regulations including 42 U.S.C. § 12131(2), 28 C.F.R. § 35.104; 28 C.F.R. § 36.104;
 8    29 U.S.C. § 705(2)(B), and California Government Code§ 12926.
 9           13.   Rex Shirley is a San Diego, California resident, in the neighbourhood of
10    Mission Beach. Rex Shirley has been diagnosed with Parkinson's disease, which has
11    progressively advanced over several years. Mr. Shirley requires the use of a mobility
12    scooter for his transportation. In October of 2018, Mr. Shirley was nearly hit by an
13    electric scooter on the Mission Beach Boardwalk. Mr. Shirley finds dockless electric
14    scooters left on their sides on the alleys and streets of Mission Beach, near his horne,
15    and those scooters block access and impede Mr. Shirley's ability to safely travel the
16    streets and sidewalks of Mission Beach. Mr. Shirley has to drive his mobility scooter
17    around the dockless scooters to get places. Mr. Shirley fears further close encounters
18    with the dockless scooters, and cannot use the sidewalks and public rights of way as he
19    would please because of blocked access and the inability to avoid electric scooters that
20    he cannot hear corning or easily evade. As a result of these issues created by dockless
21    electric scooters, Mr. Shirley goes out less, avoids the Mission Beach Boardwalk and
22    strand areas near where he lives, and finds his local travel impeded when he does go
23    out. Mr. Shirley also finds it difficult to utilize the public rights of way to walk his dog.
24    Mr. Shirley is a "qualified person with a disability" and/or a person with a "disability"
25    within the meaning of all applicable federal and state statutes and regulations including
26    42 U.S.C. § 12131(2), 28 C.F.R. § 35.104; 28 C.F.R. § 36.104; 29 U.S.C. § 705(2)(B),
27    and California Government Code§ 12926.
28    ///

                                                    6
                                       CLASS ACTION COMPLAINT
     Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.7 Page 7 of 30




 1          14.    Philip Pressel is a San Diego, California resident, living in downtown San
 2    Diego. Mr. Pressel has lost the use of his left leg and is an amputee, and now requires
 3    the use of an electric mobility scooter unless walking very short distances, usually no
 4    more than one block or so. Mr. Pressel is also immunosuppressed because of an organ
 5    transplant. Mr. Pressel chose to live in downtown because of the ability to easily access
 6    numerous places. Mr. Pressel's wife has had to move scooters out of the way for Mr.
 7    Pressel to access the pedestrian walkways. Mr. Pressel has had numerous occasions
 8    where he could not see a discarded scooter laying on the ground, and has nearly collided
 9    with those grounded scooters. Plaintiff Pressel is a "qualified person with a disability"
1O    and/or a person with a "disability" within the meaning of all applicable federal and state
11    statutes and regulations including 42 U.S.C. § 12131(2), 28 C.F.R. § 35.104; 28 C.F.R.
12    § 36.104; 29 U.S.C. § 705(2)(B), and California Government Code§ 12926.
13          15.    Aaron Greeson is a Spring Valley, California resident. Mr. Greeson has
14    been blind for the past ten years and several times per week goes to the Blind
15    Community Center of San Diego, located at 1805 Upas Street, San Diego, CA 92101.
16    Mr. Greeson has had several incidents where he has nearly been hit by or has collided
17    with electric scooters, as he cannot see them coming and cannot see the scooters laying
18    down on the sidewalk when walking. Mr. Greeson now will only walk near the Blind
19    Community Center of San Diego ifhe has somebody to walk wlth, to avoid discarded
20    scooters he cannot see and active scooters he cannot easily evade. Plaintiff Greeson is
21    a "qualified person with a disability" and/or a person with a "disability" within the
22    meaning of all applicable federal and state statutes and regulations incl~ding 42 U.S.C.
23    § 12131(2), 28 C.F.R. § 35.104; 28 C.F.R. § 36.104; 29 U.S.C. § 705(2)(B), and
24    California Government Code§ 12926.
25          16.    The putative class consists of all persons with mobility and/or visual
26    impairments who have been denied equal access to city sidewalks, streets, crosswalks,
27    and transit stops as a result of the Defendants' policies and practices with regard to
28    dockless scooters that impede and deny disability access.
                                                  7
                                      CLASS ACTION COMPLAINT
     Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.8 Page 8 of 30




 1          17.     Hereafter, references to Plaintiffs shall be deemed to include Lead
 2    Plaintiffs and each member of the Putative Class, unless otherwise indicated.
 3          18.     Defendant Bird Rides, Inc. dlbla BIRD ("Bird") is a for-profit corporation
 4    which rents Bird Scooters (defined below) to Bird Customers (defined below) through
 5    the Bird App (defined below). Bird is a Delaware corporation, with its principal office
 6    located at 406 Broadway, #369, Santa Monica, California 90401.
 7          19.     Defendant Neutron Holdings, Inc. d/b/a LIME ("Lime") is a for-profit
 8    corporation which rents Lime Scooters (defined below) to Lime Customers (defined
 9    below) through the Lime App (defined below). Lime is a Delaware corporation, with
10    its principal office located at 66 Bovet Rd, Suite 320, San Mateo, California 94402.
11          20.     Defendant Razor USA LLC ("Razor") is a for-profit corporation which
12    rents Razor Scooters to Razor Customers through the Razor App. Razor USA LLC is a
13    California corporation, with its principal office located at 12723 166th Street, Cerritos,
14    California.
15          21.     Defendant City of San Diego is a public entity within the meaning of Title
16    II of the Americans with Disabilities Act (the "ADA") and on information and belief,
17    has received federal financial assistance within the meaning of Section 504 of the
18    Rehabilitation Act, 29 U.S.C. §794, et seq. (the "Rehabilitation Act") and state financial
19    assistance within the meaning of Government Code 11135. Defendant City of San
20    Diego has received federal and state financial assistance sufficient to invoke the
21    coverage of Section 504 of the Rehabilitation Act and California Government Code
22    Section 11135.
23          22.     Defendant City of San Diego is a local government entity with the
24    responsibility of providing Plaintiffs access to its public facilities, programs, services
25    and activities. Defendant City of San Diego is responsible for maintaining and
26    regulating the system of sidewalks, crosswalks, transit stops, curb ramps, pedestrian
27    crossings and other walkways within the City of San Diego.
28    Ill
                                                  8
                                      CLASS ACTION COMPLAINT
     Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.9 Page 9 of 30




 1                               IV. FACTUAL ALLEGATIONS
 2           23.      The City of San Diego has failed to adequately maintain the system of
 3    sidewalks, crosswalks, curb ramps, transit stops, pedestrian crossings and other
 4    walkways, by allowing dockless scooters used primarily for recreational purposes to
 5    proliferate unchecked throughout San Diego and to block safe and equal access for
 6    people with disabilities who live in or visit the City. Defendant City of San Diego has
 7    thereby denied Plaintiffs the benefits of the City's services, programs, and activities
 8    based on their disabilities.
 9           24.      The Scooter Defendants have used and appropriated varying portions of
1O    the City's public sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings
11    and walkways with impunity for their own private profit - effectively turning them into
12    their private retail stores, showrooms, highways, and storage facilities -in abject
13    disregard for the safety and access rights of San Diego's residents or visitors with
14    disabilities.
15           25.      Bird rents electric scooters ("Bird Scooters") to its customers ("Bird
16    Customers") through a mobile application (the "Bird App"). Travis Vanderzanden,
17    Bird's CEO, stated on or about October 9, 2018 that"[w]e don't go to New York because
18    it's technically illegal to use a scooter at the state level" and that "[w]here there's no
19    laws, that's where we go in." See "Bird CEO: 'The Places Where There Are No Laws,
20    That's Where We Go In"', Fortune, at <http://fortune.com/2018/10/09/bird-ceo-
21    scooters-laws/>, last accessed January 5, 2019 at 11:22 A.M.
22           26.      Razor also rents electric scooters ("Razor Scooters") to its customers
23    through a mobile application ("Razor App").
24           27.      Lime also rents electric scooters ("Lime Scooters", together with Bird
25    Scooters and Razor Scooters, hereinafter, collectively, "Scooters") to its customers
26    ("Lime Customers", together with Bird Customers and Razor Customers, hereinafter,
27    collectively, "Scooter Customers") through a mobile application (the "Lime App",
28

                                                  9
                                       CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.10 Page 10 of 30




 1   together with the Bird App and the Razor App, hereinafter, collectively, "Scooter
 2   Apps").
 3         28.    Scooters present obstacles and block full access and use of the sidewalk
 4   when left on the ground. Across the City of San Diego, idle scooters clog the system of
 5   sidewalks, crosswalks, curb ramps, transit stops, pedestrian crossings and other
 6   walkways.
 7         29.    Perhaps even more dangerous, Scooter Defendants enable or recklessly
 8   allow Scooter Customers to drive Scooters at speeds much faster than the speed of foot
 9   traffic through the system of sidewalks, crosswalks, curb ramps, transit stops, pedestrian
1O   crossings and other walkways, despite the California Vehicle Code's prohibition against
11   operation of a motorized scooter upon the sidewalks. Effectively, the practice turns the
12   systems of sidewalks into a Scooter highway.
13         30.    Once a Scooter Customer is done using the Scooter, Scooter Defendants
14   permit and/or recklessly enable the Scooter Customers to leave the Scooters anywhere
15   the user may see fit, as part of their "dockless" business model-typically, idle Scooters
16   end up on public property in the system of sidewalks, crosswalks, transit stops, curb
17   ramps, pedestrian crossings and other walkways, either on the ground, parked upright,
18   or left resting sideways blocking portions of the systems of sidewalks and rights of way.
19   Groups of Scooters may be discarded in close proximity, causing a blockade and
20   diminishing full use of the sidewalks for pedestrians.
21         31.    This "dockless" business practice violates San Diego Municipal Code
22   §129.0702(a)(2), which states that "no object (e.g. structure, basketball hoop, etc.) is to
23   be placed in the public right of way". Yet, the City, while vigorously enforcing this
24   provision against homeless individuals - citing and arresting them for placing sleeping
25   bags, shopping carts and other personal belongings on the ground - has intentionally or
26   recklessly overlooked the egregious actions of the Scooter Defendants and their severe
27   negative impact on disability access.
28   ///

                                                 10
                                      CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.11 Page 11 of 30




 1          32.   To continue appropriating and re-purposing the City of San Diego's
 2   sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings, the Scooter
 3   Defendants hire independent contractors to tend to any Scooters with any kind of
 4   maintenance need, including battery exhaustion, before returning the Scooters to the
 5   system of public sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings
 6   and other walkways.
 7          33.   Scooters cause barriers in paths of travel when they are operated. Scooters
 8   are operated on the system of sidewalks, crosswalks, transit stops, curb ramps,
 9   pedestrian crossings and other walkways. The Scooters are motor powered, propelling
10   them at speeds around twenty (20) miles per hour, or more. Defendants do not require
11   any training or education for people to ride Scooters. The combination of high relative
12   speeds, compared to pedestrians, and lack of restrictions regarding the operator, creates
13   hazardous conditions which causes Lead Plaintiffs, and others in the Putative Class,
14   difficulty, frustration, and risk of serious physical harm. Lead Plaintiffs, should they
15   wager trying to access the benefits of the system of sidewalks, crosswalks, transit stops,
16   curb ramps, pedestrian crossings and other walkways, do so in a state ofhypervigilance
17   and stress as the concern of being struck and possibly injured by a wayward scooter
18   persists.
19          34.   Scooter Defendants hinder and inhibit Plaintiffs from using the system of
20   sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other
21   walkways, and have actually caused Plaintiffs to use the sidewalks less often. As in-use
22   Scooters speed by and deny safe, equal and full access to the sidewalks, and as idle
23   Scooters occupy, partition, and block the sidewalks and other pedestrian rights of way,
24   the sidewalk has become inaccessible, dangerous, and much more difficult to trust as a
25   walkway. As a result of the difficulty and frustration with the experience of attempting
26   to use the sidewalks and other pedestrian rights of way and fear of injury, Plaintiffs are
27   disheartened and deterred from using the system of sidewalks, crosswalks, transit stops,
28   curb ramps, pedestrian crossings and other walkways.
                                                 11
                                     CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.12 Page 12 of 30




 1          35.    The Scooter Defendants' burgeoning proliferation and uncurbed growth
 2   comes at the detriment of the rights of all disabled persons with mobility and/or visual
 3   impairments who are residents and visitors of the City of San Diego, causing Plaintiffs
 4   injury and severe anxiety, diminishing their comfort and discriminating against them
 5   based on their disabilities by denying them access to and safe use of public walkways
 6   and other essential public services, resulting in isolation in their homes and deterioration
 7   in Plaintiffs' quality of life.
 8          36.    The Municipal Defendant is responsible for maintaining the system of
 9   sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other
1O   walkways, which constitute an essential government program, service, and activity for
11   residents and visitors of the City of San Diego.
12          37.    The Municipal       Defendant        is   responsible   for providing    public
13   transportation for the residents and visitors to the City of San Diego, which constitutes
14   an essential government program, service and activity for residents and visitors of the
15   City of San Diego.
16          38.    The Municipal Defendant has further failed to maintain the system of
17   sidewalks and rights of way in a fashion that ensures that access is not only assured to
18   all residents and visitors with disabilities, but also that allows residents and visitors with
19   disabilities to enjoy the full and equal benefit of the sidewalks and pedestrian rights of
20   way. Notably, the City of San Diego has failed to develop an adequate number of
21   alternative lanes that are not on the sidewalk (i.e., bike lanes) that might provide for a
22   lawful and proper use of Scooters.
23          39.    Despite knowledge of the California Vehicle Code, the Scooter Defendants
24   chose to carry out its business in the City of San Diego by appropriating public spaces
25   and have allowed and continue to allow use of the Scooters on the City's system of
26   sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other
27   walkways, declining to employ geo-fencing or other available mechanisms to ensure
28   that Scooters are used or reasonably maintained in a way that ensures full and equal
                                                   12
                                       CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.13 Page 13 of 30




 1   access for people with disabilities to the system of sidewalks, crosswalks, transit stops,
 2   curb ramps, pedestrian crossings and other walkways.
 3         40.    The combination of the City of San Diego's failure to maintain the system
 4   of sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other
 5   walkways in compliance with the needs of disabled individuals, and the Scooter
 6   Defendants' knowing and reckless disregard for the need to maintain full and equal
 7   access to public walkways for people with disabilities, results in Plaintiffs suffering
 8   disproportionate harm based on their disabilities. The City of San Diego's system of
 9   sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other
10   walkways is no longer readily accessible to and usable by persons with mobility and/or
11   visual disabilities due to the pervasive, unregulated, and ever-growing presence of
12   Scooters that create physical access barriers along the path of travel on the City's public
13   walkways.
14         41.    Lead Plaintiffs and other persons with mobility or visual impairments must
15   roll the dice every time they choose to use the system of sidewalks and other pedestrian
16   rights of way, as they gamble as to whether the system of sidewalks, crosswalks, transit
17   stops, curb ramps, pedestrian crossings and other walkways might be unfettered or
18   instead that Plaintiffs might be blocked or themselves placed in danger by encountering
19   Scooters strewn along their path. These obstructions deny people with disabilities
20   access to the City of San Diego's system of sidewalks, crosswalks, transit stops, curb
21   ramps, pedestrian crossings and other walkways and strip them of their freedom and
22   their right to safely use the public sidewalk in the same fashion and with the same
23   benefit as enjoyed by those without disabilities.
24         42.    Lead Plaintiffs and class members have mobility and/or visual
25   impairments. Lead Plaintiffs and class members have encountered Scooters strewn
26   across, blocking, and/or being driven upon the system of public sidewalks, crosswalks,
27   transit stops, curb ramps, pedestrian crossings and other walkways in the City of San
28   Diego, denying them full and equal access based on disability, and, causing Plaintiffs
                                                 13
                                      CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.14 Page 14 of 30




 1   difficulty, frustration and embarrassment, and placing them in danger of injury or death.
 2   Plaintiffs continue to be deterred from leaving their homes and their places of business
 3   since the invasion of these Scooters onto the streets of the City of San Diego.
 4         43.     The maintenance of an accessible system of sidewalks, crosswalks, transit
 5   stops, curb ramps, pedestrian crossings and other walkways for people with disabilities
 6   go to the heart of the purpose of the ADA and other disability rights laws, and is
 7   essential for full integration into the community. The Scooter Defendants' private
 8   appropriation and exploitation of varying portions of public sidewalks, crosswalks,
 9   transit stops, curb ramps, pedestrian crossings and other walkways turning them into
1O   inaccessible places of public accommodation for their business use - and the Municipal
11   Defendant's failure to ensure that the system of public walkways is kept accessible to
12   persons with mobility or visual impairments free of Scooter obstructions - discriminates
13   based on disability in violation of multiple federal and state disability rights laws. This
14   lawsuit seeks to ensure fair, full, and equal access to the system of sidewalks,
15   crosswalks, transit stops, curb ramps, pedestrian crossings and other walkways for all
16   residents and visitors with disabilities in the City of San Diego.
17         44.    Plaintiffs thus bring this action to, among other things, remedy violations
18   of Title II of the ADA, 42 U.S.C. §12131, et seq., and its accompanying regulations,
19   Title III of the ADA, 42 U.S.C.§ 12182, et seq. and its accompanying regulations; the
20   Rehabilitation Act and its accompanying regulations, as well as analogous state statutes
21   including California Government Code §11135, California Civil Code §54, et seq.,
22   California Government Code §4450, and California Civil Code §51, et seq. Plaintiffs
23   seek declaratory and injunctive relief pursuant to the above, as well as an award of
24   attorneys' fees and costs under applicable law. Plaintiffs also seek statutory damages
25   under California law.
26                           V. CLASS ACTION ALLEGATIONS
27         45.    The Lead Plaintiffs bring this action individually, and on behalf of all
28   persons with disabilities with mobility or visual impairments who have been denied
                                                 14
                                      CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.15 Page 15 of 30




 1   access to or full enjoyment of the system of sidewalks, crosswalks, transit stops, curb
 2   ramps, pedestrian crossings and other walkways in the City of San Diego because of
 3   their disabilities.
 4             46.   Each member of the Putative Class is a "qualified person with a disability"
 5   and/or a person with a "disability" within the meaning of all applicable federal and state
 6   statutes and regulations including 42 U.S.C. § 12131(2), 28 C.F.R. § 35.104; 28 C.F.R.
 7   § 36.104; 29 U.S.C. § 705(2)(B), and California Government Code § 12926. The
 8   persons in the Putative Class are so numerous that the j oinder of all such persons is
 9   impracticable and that the disposition of their claims in a class action rather than in
1O individual actions will benefit the parties and the Court. The Putative Class consists of

11   tens of thousands of persons with disabilities of mobility or visual impairment that
12   reside in or regularly visit the City of San Diego.
13             47.   Lead Plaintiffs are informed, believe, and thereon allege that the
14   Defendants' policies and procedures violate the ADA, the Rehabilitation Act, and
15   analogous state statues with regard to the system of sidewalks, crosswalks, curb ramps,
16   pedestrian crossings and other walkways and disability access.
17             48.   Lead Plaintiffs are informed, believe, and thereon allege that Defendants
18   have not adopted and do not enforce appropriate policies to prevent discrimination
19   against persons with disabilities and to ensure equal access to programs, services and
20   activities and places of public accommodation for persons with disabilities.
21             49.   The violations of the ADA, the Rehabilitation Act and related California
22   statutes set forth in detail have injured all members of the Putative Class, violating their
23   rights.
24             50.   Defendants acted or refused to act on grounds generally applicable to the
25   Putative Class, thereby making appropriate final injunctive or declaratory relief with
26   respect to the class as a whole appropriate.
27   Ill
28   Ill
                                                    15
                                        CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.16 Page 16 of 30




 1          51.   The claims of the Lead Plaintiffs are typical of the Putative Class that they
 2   arise from the same course of conduct engaged in by Defendants. The relief sought
 3   herein will benefit all class members alike.
 4          52.   Lead Plaintiffs will fairly and adequately represent the interests of the
 5   class. Lead Plaintiffs have no interests adverse to the interests of other members of the
 6   class and have retained counsel that is competent and experienced in litigation complex
 7   class actions, including disability rights cases.
 8          53.   With regard to the Putative Class, the requirements of Rule of the Federal
 9   Rules of Civil Procedure are satisfied as such:
1O                a.     The class is so numerous that it would be impractical to bring all
11                       class members before the Court;
12                b.     There are questions of law and fact which are common to the class;
13                c.     The Lead Plaintiffs' claims are typical of the claims of the class;
14                d.     The Lead Plaintiffs will fairly and adequately represent common
15                       class interests and are represented by counsel who are experienced
16                       in class actions and the disability rights issues in this case.
17                e.     Defendants have acted or generally refused to act on grounds
18                       generally applicable to the class; and,
19                f.     The common questions of law and fact which are common to the
20                       class predominate over individual questions.
21         54.    The common questions of law and fact, shared by all class members,
22   include:
23                a.     Whether the Municipal Defendant is violating Title II of the ADA,
24                       42 U.S.C. § 12131 et seq., by depriving persons with disabilities
25                       access to programs, services and activities of the City of San Diego,
26                       and otherwise discriminating against persons with disabilities, as set
27                       forth above;
28

                                                  16
                                        CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.17 Page 17 of 30




 1                b.      Whether the Municipal Defendant is violating Section 504 of the
 2                        Rehabilitation Act, 29 U.S.C. § 794 et seq., by depriving persons
 3                        with disabilities access to programs, services and activities of the
 4                        City of San Diego, and otherwise discriminating against persons
 5                        with disabilities, as set forth above;
 6                c.      Whether the Scooter Defendants are violating Title III of the ADA,
 7                        42 U.S.C. §12182 et seq. by discriminating against persons with
 8                        disabilities in a place of public accommodation.
 9                d.      Whether the Defendants are violating California Government Code
10                        Section 1l135(a), which prohibits denial of benefits to persons with
11                        disabilities of any program or activity that is funded directly by the
12                        state or receives any financial assistance from the state;
13                e.      Whether the Defendants are violating California Civil Code §54 et
14                        seq., by depriving persons with disabilities to full and equal access;
15                f.      Whether the Defendants are violating California Government Code
16         §4450; and,
17                g.      Whether the Defendants are violating California Civil Code §51 et
18         seq.
19                              VI. FIRST CAUSE OF ACTION
20                        The Americans with Disabilities Act - Title II
21                                (Against Municipal Defendant)
22         55.       Plaintiffs incorporate by reference each and every allegation contained in
23   the foregoing paragraphs.
24         56.    Congress enacted the ADA upon finding, among other things, that "society
25   has tended to isolate and segregate individuals with disabilities" and that such forms of
26   discrimination continue to be a "serious and pervasive social problem." 42 U.S.C. §
27   12101 (a)(2).
28

                                                  17
                                       CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.18 Page 18 of 30




 1          57.   In response to these findings, Congress explicitly stated that the purpose
 2   of the ADA is to provide "a clear and comprehensive national mandate for the
 3   elimination of discrimination against individuals with disabilities" and "clear, strong,
 4   consistent, enforceable standards addressing discrimination against individuals with
 5   disabilities." 42 U.S.C. §12101(b)(l)-(2).
 6          58.   Title II of the ADA provides in relevant part: "[N]o qualified individual
 7   with a disability shall, by reason of such disability, be excluded from participation in or
 8   be denied the benefits of the services, programs, or activities of a public entity, or be
 9   subjected to discrimination by any such entity." 42 U.S.C. § 12132.
10          59.   At all times relevant to this action, the Municipal Defendant was a "public
11   entity" within the meaning of Title II of the ADA and provided and provides a program,
12   service or activity to the general public.
13          60.   At all times relevant to this action, Plaintiffs were qualified individuals
14   with disabilities within the meaning of Title II of the ADA and met the essential
15   eligibility requirements for the receipt of the services, programs, or activities of the City
16   of San Diego. 42 U.S.C §12131.
17          61.    Municipal Defendant is mandated to operate each program, service, or
18   activity "so that, when, viewed in its entirety, it is readily accessible to and useable by
19   individuals with disabilities." 28 C.F.R. § 35.150; see also 28 C.F.R. §§ 35.149 &
20   35.151. The system of sidewalks, crosswalks, transit stops, curb ramps, pedestrian
21   crossings and other walkways themselves constitute an essential public service,
22   program, or activity under Title II of the ADA. 28 C.F.R. § 35.104; see Barden v. City
23   ofSacramento, 292 F.3d 1073 (2002).
24          62.   The regulations implementing Title II of the ADA provide that a public
25   entity must maintain the features of all facilities required to be accessible by the ADA.
26   28 C.F.R. § 35.133. Facilities required to be accessible include roads, walks and
27   passageways. 28 C.F.R. § 1035.104.
28

                                                  18
                                      CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.19 Page 19 of 30




 1          63.      Plaintiffs are informed, believe and thereon allege that the system of
 2   sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other
 3   walkways are not fully, equally and safely accessible to Plaintiffs when viewed in their
 4   entirety.
 5          64.       Plaintiffs are informed, believe and thereon allege that the Municipal
 6   Defendant violated and continues to violate the ADA by failing to ensure that the system
 7   of sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other
 8   walkways are kept free of the Scooter obstructions and thereby deny Plaintiffs due to
 9   their disabilities the benefits of the system of sidewalks, crosswalks, transit stops, curb
1O   ramps, pedestrian crossings and other walkways.
11          65.      Plaintiffs are informed, believe and thereon allege that the Municipal
12   Defendant failed and continues to fail to adopt, implement or enforce ordinances or
13   other regulations necessary to ensure that the system of sidewalks, crosswalks, transit
14   stops, curb ramps, pedestrian crossings and other walkways are kept free of the Scooter
15   obstructions.
16          66.      Plaintiffs are informed, believe and thereon allege that the Municipal
17   Defendant and their agents and employees have and continue to violate the ADA by
18   failing to timely respond to and remedy complaints about the said barriers through their
19   policies and practices with regard the system of sidewalks, crosswalks, transit stops,
20   curb ramps, pedestrian crossings and other walkways thereby denying disability access.
21          67.      Plaintiffs are informed, believe and thereon allege that the Municipal
22   Defendant committed the acts and omissions alleged herein with intent and/or reckless
23   disregard of Plaintiffs' rights.
24          68.      As a direct and proximate result of the aforementioned acts, Plaintiffs have
25   suffered, and continue to suffer humiliation, hardship and anxiety, due to Defendants'
26   failure to address accommodations, modifications, services and access required for
27   Plaintiffs' disabilities.
28

                                                   19
                                        CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.20 Page 20 of 30




 1         69.    Municipal Defendant's discriminatory conduct is ongoing, and causing
 2   continuing harm. Plaintiffs have no adequate remedy at law and are therefore entitled
 3   to declaratory and injunctive relief pursuant to 42 U.S.C. § 12133.
 4         70.    Plaintiffs are further entitled to reasonable attorneys' fees and costs
 5   incurred in bringing this action.
 6                           VII. SECOND CAUSE OF ACTION
 7                                   (The Rehabilitation Act)
 8                               (Against Municipal Defendant)
 9         71.    Plaintiffs incorporate by reference each and every allegation contained in
1O the foregoing paragraphs.

11         72.    Section 504 of the Rehabilitation Act of 1973 provides in relevant part:
12   "[N]o otherwise qualified person with a disability ... shall, solely by reason of her or his
13   disability, be excluded from the participation in, be denied the benefits of, or be
14   subjected to discrimination under any program or activity receiving federal financial
15   assistance ... " 29 U.S.C. § 794.
16         73.    Plaintiffs are otherwise qualified to participate in the services, programs,
17   or activities that are provided to individuals in the City of San Diego. See 29 U.S.C. §
18   794(b).
19         74.    The Municipal Defendant is a direct             recipien~   of federal financial
20   assistance sufficient to invoke the coverage of Section 504 of the Rehabilitation Act and
21   have received such federal assistance at all times relevant to the claims asserted in this
22   Complaint.
23         75.    Plaintiffs are informed, believe and thereon allege that the Municipal
24   Defendant and their agents and employees have violated and continue to violate the
25   Rehabilitation Act and the regulations promulgated thereunder by excluding Plaintiffs
26   from participation in, denying Plaintiffs the benefits of, and subjecting Plaintiffs to
27   discrimination in the benefits and services of the system of sidewalks, crosswalks,
28

                                                   20
                                         CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.21 Page 21 of 30




 1   transit stops, curb ramps, pedestrian crossings and other walkways for the reasons set
 2   forth above, based solely by reason of their disability.
 3          76.    Plaintiffs are informed, believe and thereon alleges that the Municipal
 4   Defendant committed the acts and omissions alleged herein with intent and/or reckless
 5   disregard of Plaintiffs' rights.
 6          77.    As a direct and proximate result of the aforementioned acts, Plaintiffs have
 7   suffered, and continue to suffer humiliation, hardship and anxiety, due to the Municipal
 8   Defendant's failure to address accommodations, modifications, services and access
 9   required for Plaintiffs' disabilities.
10          78.    Municipal Defendant's discriminatory conduct is ongoing. Plaintiffs have
11   no adequate remedy at law and are entitled to declaratory and injunctive relief set forth
12   in 29 U.S.C. §794(a) and the Civil Rights Act of 1964, 42 U.S.C. 2000d-7(2).
13          79.    Plaintiffs are also entitled to reasonable attorneys' fees and costs incurred
14   in bringing this action.
15                                VIII. THIRD CAUSE OF ACTION
16                           The Americans with Disabilities Act, Title III
17                                      (Against Scooter Defendants)
18          80.    Plaintiffs incorporate by reference each and every allegation contained in
19   the foregoing paragraphs.
20          81.     Title III of the ADA provides in relevant part: "No individual shall be
21   discriminated against on the basis of disability in the full and equal enjoyment of the
22   goods, services, facilities, privileges, advantages, or accommodations of any place of
23   public accommodation by any person who owns, leases (or leases to) or operates a place
24   of public accommodation." 42 U.S.C. § 12182(a).
25          82.    Places of public accommodation are facilities operated by a private entity
26   including a sales or rental establishment and a place of exercise and recreation. 42
27   U.S.C. § 12181 (7)(E) & (I); 28 C.F.R. § 36.104.
28
                                                  21
                                        CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.22 Page 22 of 30




 1         83.     Discrimination under Title III includes a failure to remove barriers to
 2   access when the removal of a barrier is readily achievable. 42 U.S.C. § 12181(2)(a)(iv).
 3          84.   The ADA's broad protection against discrimination based on disability
 4   under Title III is not limited to clients or customers of the operator of a place of public
 5   accommodation. See Molski v. Cable, Inc., 481 F. 3d 724 (9th Cir. 2007).
 6          85.   The Scooter Defendants have used and appropriated and continue to use
 7   and appropriate various portions of the City's public sidewalks, crosswalks, transit
 8   stops, curb ramps, pedestrian crossing and walkways, effectively turning them into their
 9   private retail stores, showrooms and storage facilities for their recreational dockless
10   scooters business. The public walkways utilized by Scooter Defendants are therefore
11   places of public accommodation covered by Title III of the ADA.
12          86.   The Scooter Defendants have violated Title III of the ADA by
13   discriminating against persons based on their disability as described herein and denying
14   access to Scooter Defendants' facilities.
15          87.   The Scooter Defendants' use and appropriation of portions of the City's
16   public sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and
17   walkways for its business operations have created multiple barriers and hazards for
18   Plaintiffs due to their mobility and/or visual disabilities making these walkways
19   inaccessible to them, forcing Plaintiffs to risk their safety and well-being whenever they
20   venture around the City and deterring them from leaving their home.
21          88.   The removal of these barriers and hazards is readily achievable by Scooter
22   Defendants but Defendants have failed and refused to remove or mitigate them.
23          89.   Plaintiffs are entitled to declaratory and injunctive relief pursuant to 42
24   U.S.C. § 12188(a).
25          90.    Plaintiffs are further entitled to reasonable attorneys' fees and costs
26   incurred in bringing this action.
27   Ill
28   ///

                                                   22
                                         CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.23 Page 23 of 30




 1                             IX. FOURTH CAUSE OF ACTION
 2                             (California Government Code §4450)
 3                                (Against Municipal Defendant)
 4            91.   Plaintiffs incorporate by reference each and every allegation contained in
 5   the foregoing paragraphs.
 6            92.   The system of sidewalks, crosswalks, transit stops, curb ramps, pedestrian
 7   crossings and other walkways are publicly funded and intended for use by the public
 8   within the meaning of California Government Code § 4450, et seq.
 9            93.   Plaintiffs are informed, believe and thereon alleges that the Municipal
1O Defendant and its agents and employees have and continue to violate California

11   Government Code § 4450 et seq. and regulations implemented pursuant thereto by
12   operating the system of sidewalks, crosswalks, curb ramps, pedestrian crossings and
13   other walkways in violation of disability access requirements, for the reasons set forth
14   above.
15            94.   The aforementioned acts and om1ss10ns of the Municipal Defendant
16   constitute denial of equal access to and use of the system of sidewalks, crosswalks,
17   transit stops, curb ramps, pedestrian crossings and other walkways and caused Plaintiffs
18   to suffer deprivation of their civil rights.
19            95.   As a direct and proximate result of the aforementioned acts, Plaintiffs have
20   suffered, and continue to suffer, humiliation, hardship and anxiety, due to the Municipal
21   Defendant's failure to address accommodations, modifications, services and access
22   required for Plaintiffs' disabilities.
23            96.   The Municipal Defendant's discriminatory conduct is ongoing. There is no
24   adequate remedy at law, and Plaintiffs are entitled to declaratory and injunctive relief.
25            97.   Plaintiffs are also entitled to reasonable attorneys' fees and costs in filing
26   this action.
27   Ill
28   Ill
                                                    23
                                       CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.24 Page 24 of 30




 1                                X. FIFTH CAUSE OF ACTION
 2                             (California Government Code §11135)
 3                                    (Against All Defendants)
 4             98.   Plaintiffs incorporate by reference each and every allegation contained in
 5   the foregoing paragraphs.
 6             99.   Section l l 135(a) of California Government Code provides in relevant part:
 7   "[N]o person in the State of California shall, on the basis of... disability, be unlawfully
 8   denied the benefits of, or be unlawfully subjected to discrimination under, any program
 9   or activity that is conducted, operated, or administered by the state or by any state
10   agency, is funded directly by the state, or receives any financial assistance from the
11   state."
12             100. The Municipal Defendant is funded directly by the State of California and
13   receives financial assistance from the State of California sufficient to invoke the
14   coverage of Government Code Sections 11135, et seq. The Municipal Defendant was
15   and is the recipient of such funding and financial assistance at all times relevant to the
16   claims asserted in this Complaint.
17             101. Section 11150 of the California Code of Regulations defines a "program
18   or activity" as "any project, action or procedure undertaken directly by recipients of
19   State support or indirectly by recipients through others by contracts, arrangements or
20   agreements, with respect to the public generally or with respect to any private or public
21   entity."
22             102. Section 11150 of the California Code of Regulations defines "[ s]tate
23   financial assistance" as "any grant, entitlement, loan, cooperative agreement, contract
24   or any other arrangement by which a State agency provides or otherwise makes
25   available aid to recipients in the form of. .. (3) real or personal property or any interest
26   in or use of such property, including: (A) transfers or leases of property for less than
27   fair market value or for reduced consideration ... "
28   Ill
                                                   24
                                       CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.25 Page 25 of 30




 1          103. Section 11150 of the California Code of Regulations defines "[r]ecipient"
 2   as any "person, who ... receives State support .. .in an amount in excess of$10,000 in the
 3   aggregate per State fiscal year ... by grant, contract or otherwise, directly or through
 4   another recipient. .. ".
 5          104. The Municipal Defendant is a direct recipient of state financial assistance.
 6   The Scooter Defendants are recipients of state financial assistance through another
 7   recipient, the Municipal Defendant.
 8          105. Plaintiffs are informed, believe and thereon allege that Defendants and
 9   their agents and employees have and continue to violate California Government Code
10   § 1113 5 by unlawfully denying Plaintiffs the benefits of the system of sidewalks,
11   crosswalks, curb ramps, transit stops, pedestrian crossings and other walkways, and
12   unlawfully subjecting Plaintiffs to discrimination regarding the Municipal Defendant's
13   programs and activities, for the reasons set forth above.
14          106. Defendants have refused and failed to provide Plaintiffs with full and equal
15   access to their facilities, programs, services and activities as required by California
16   Government Code Sections 11135, et seq. through their policies and practices with
17   regard to the system of sidewalks, crosswalks, curb ramps, transit stops, pedestrian
18   crossings and other walkways that fail to maintain and/or that obstruct the system's
19   accessibility for people with disabilities.
20          107. As a direct and proximate result of the aforementioned acts, Plaintiffs have
21   suffered, and continue to suffer humiliation, hardship and anxiety, due to Defendants'
22   failure to address accommodations, modifications, services and access required for
23   Plaintiffs' disabilities.
24          108. Defendants' discriminatory conduct is ongomg. There is no adequate
25   remedy at law, and Plaintiffs are entitled to declaratory and injunctive relief.
26          109. Plaintiffs are also entitled to reasonable attorneys' fees and costs in filing
27   this action.
28   Ill
                                                   25
                                      CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.26 Page 26 of 30




 1                               XI. SIXTH CAUSE OF ACTION
 2                               California Civil Code§ 54 et seq.
 3                                   (Against All Defendants)
 4          110. Plaintiffs incorporate by reference each and every allegation contained in
 5   the foregoing paragraphs.
 6          111. California Civil Code§ 54(a) provides that "[i]ndividuals with disabilities
 7   or medical conditions have the same right as the general public to the full and free use
 8   of ... sidewalks, walkways ... and other public places."
 9          112. Plaintiffs are persons with disabilities within the meaning of California
10   Civil Code§ 54(b)(l) and California Government Code§ 12926.
11          113. California Civil Code Section 54.3 provides that "[a]ny person or persons,
12   firm or corporation who denies or interferes with admittance to or enjoyment of the
13   public facilities as specified in Sections 54 and 54.l or otherwise interferes with the
14   rights of an individual with a disability under Sections 54, 54.l and 54.2 is liable for
15   each offense for the actual damages and any amount as may be determined by a jury, or
16   the court sitting without a jury, up to a maximum of three times the amount of actual
17   damages but in no case less than one thousand dollars ($1,000), and attorney's fees as
18   may be determined by the court in addition thereto, suffered by any person denied any
19   of the rights provided in Sections 54, 54.1, and 54.2."
20          114. Defendants have deprived Plaintiffs of their right to have full and free use
21   of sidewalks, walkways, transit stops, and other public places, and therefore violate
22   California Civil Code§ 54.
23          115. For all the reasons outlined above, Defendants violated the rights of
24   Plaintiffs under California Civil Code § 54.
25          116. As a direct and proximate result of the aforementioned acts, Plaintiffs have
26   suffered, and continue to suffer, humiliation, hardship and anxiety, due to Defendants'
27   failure to address accommodations, modifications, services and access required for
28   Plaintiffs' disabilities.
                                                26
                                      CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.27 Page 27 of 30




 1             117. Because Defendants' discriminatory conduct is ongoing, declaratory and
 2   injunctive relief are appropriate remedies.
 3             118. Plaintiffs are entitled to reasonable attorneys' fees and costs in filing this
 4   action.
 5             119. Plaintiffs also seek an award of statutory damages under California Civil
 6   Code§ 54.3.
 7                             XII. SEVENTH CAUSE OF ACTION
 8                       (California Civil Code §51 et seq.)(The Unruh Act)
 9                                     (Against All Defendants)
10             120. Plaintiffs incorporate by reference each and every allegation contained in
11   the foregoing paragraphs.
12             121. California Civil Code§ 5l(b) (the Unruh Civil Rights Act) provides that
13   "All persons within the jurisdiction of this state are free and equal, and no matter what
14   their sex, race, color, religion, ancestry, national origin, disability, medical condition,
15   genetic information, marital status, sexual orientation, citizenship, primary language, or
16   immigration status are entitled to the full and equal accommodations, advantages,
17   facilities, privileges, or services in all business establishments of every kind
18   whatsoever".
19             122. The Unruh Civil Rights Act prohibits discrimination on the basis of
20   disability in the full and equal access to the services, facilities, and advantages of a
21   business establishment. The term "business establishment" has been interpreted in the
22   broadest sense reasonably possible, to include public entities such as schools, see
23   Gibson v. County of Riverside, 181 F. Supp. 2d 1057 (2002), and entities whose
24   activities demonstrate that it is the functional equivalent of a classical place of public
25   accommodation or amusement, see Stevens v. Optimum Health Institute, San Diego,
26   810 F. Supp. 2d 1074 (2011).
27             123. A violation of the right of any individual under the ADA is also a violation
28   of the Unruh Act. Ca. Civil Code§ 51(f).
                                                    27
                                        CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.28 Page 28 of 30




 1          124. Defendant City of San Diego's system of public sidewalks, crosswalks,
 2   transit stops, curb ramps, pedestrian crossings and other walkways is a "business
 3   establishment" operated by the City as defined by the Unruh Act, Ca. Civil Code § 51.
 4          125. The Scooter Defendants' appropriation of varying portions of public
 5   sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossing, and other
 6   walkways for use as their functional retail stores, showrooms and storage facilities for
 7   their dockless scooter business is a "business establishment" of said Defendants as
 8   defined by the Unruh Act.
 9          126. Defendants have denied full and equal accommodations and/or services to
1O   Plaintiffs, harming Plaintiffs as set forth throughout this action. The conduct of
11   Defendants was a substantial factor in causing Plaintiffs' harm.
12          127. Whoever denies, aids, or incites a denial, or makes any discrimination or
13   distinction contrary to the provisions of the Unruh Civil Rights Act, is liable for each
14   and every offense for the actual damages, and any amount that may be determined by a
15   jury, or a court sitting without a jury, up to a maximum of three times the amount of
16   actual damage but in no case less than a $4,000, suffered by a person denied rights under
17   the Act. In addition, a court may award attorney's fees to a prevailing plaintiff. Ca. Civil
18   Code§ 52(a).
19          128. Plaintiffs also seek an award of statutory damages, attorneys' fees and
20   costs pursuant to Civil Code §52.
21          129. Defendants are engaged in conduct of resistance to the full enjoyment of
22   rights of people with disabilities as described herein. Plaintiffs are therefore entitled to
23   preventative relief including a permanent or temporary injunction and other equitable
24   relief. Ca. Civil Code§ 52(c)(3).
25   Ill
26   Ill
27   Ill
28   Ill
                                                 28
                                      CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.29 Page 29 of 30




 1                                 PRAYER FOR RELIEF
 2         130. Lead Plaintiffs, individually, and on behalf of the Putative Class, pray for
 3   judgment and relief against Defendants as Follows:
 4               A. For an order declaring this a class action pursuant to Rule 23 of the
 5                   Federal Rules of Civil Procedure on behalf of the Putative Class
 6                   described herein and appointing Lead Plaintiffs to serve as class
 7                   representatives and Plaintiffs' counsel Neil Dymott Frank McCabe and
 8                   Hudson, APLC as Lead Counsel for the Putative Class;
 9               B. For an order enjoining the Scooter Defendants from continuing to
10                   operate on the system of sidewalks, crosswalks, curb ramps, transit
11                   stops, pedestrian crossings and other walkways in the City of San
12                   Diego;
13               C. For an order that this matter remain under this Court's jurisdiction until
14                   Defendants fully comply with the Orders of this Court;
15               D. For an order requiring disgorgement of monies wrongfully obtained as
16                   a result of the Scooter Defendants wrongful and illegal conduct;
17               E. For statutory damages arising from Defendants' wrongful and illegal
18                   conduct;
19               F. For an award of reasonable attorneys' fees and all costs and expenses
20                   incurred in the course of prosecuting this action;
21               G. For pre-judgment and post-judgment interest at the legal rate; and
22               H. For such other and further relief as the Court deems just and proper.
23   Ill
24   Ill
25   Ill
26   Ill
27   Ill
28   Ill
                                               29
                                    CLASS ACTION COMPLAINT
 Case 3:19-cv-00054-JM-BGS Document 1 Filed 01/09/19 PageID.30 Page 30 of 30




 1                                     JURY DEMAND
 2        Plaintiffs demand a trial by jury on all issues so triable.
 3

 4                                   Respectfully submitted,
 5   Dated: January 9, 2019          NEIL, DYMOTT, FRANK, MCCABE & HUDSON
                                     A Professional Law Corporation
 6

 7                                   By:    )J/ Robert-W. Franlv
                                            Michael I. Neil
 8                                          mneil@neildymott.com
                                            Robert W. Frank
 9                                          rfrank@neildymott.com
10                                   By:    1/ Mattluuv R. Souther
11

12

13

14

15

16   Dated: January 9, 2019          DISABILITY RIGHTS CALIFORNIA
17

18

19

20
21

22
     Dated: January 9, 2019          DISABILITY RIGHTS CALIFORNIA
23
                                     By:
24

25

26
27

28

                                                30
                                    CLASS ACTION COMPLAINT
